Citation Nr: 1530416	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-28 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder of the hands.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder of the feet.

3. Entitlement to service connection for a skin disorder, also claimed as hives.

4. Entitlement to service connection for a bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for residuals of an injury to the right wrist.

7. Entitlement to service connection for microscopic hematuria, claimed as a residual of sexually transmitted disease.

8. Entitlement to service connection for asthma, claimed as due to exposure to asbestos.

9. Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).

10. Entitlement to service connection for hypertension.

11. Entitlement to service connection for a disorder characterized by chest pain.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1976.

This case comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the RO in Indianapolis, Indiana.

In June 2014, counsel for the Veteran provided new evidence which was not available to the Agency of Original Jurisdiction (AOJ) at the time the Veteran's claims were adjudicated.  This information was accompanied by a written statement, signed by the Veteran, waiving his right to have the AOJ consider this evidence before the Board decides his appeal.  See 38 C.F.R. § 20.1304 (2014).
 
For the reasons given in the REMAND portion of the decision below, the issues of entitlement to service connection for a skin disorder, tinnitus, an acquired psychiatric disorder, and asthma, to include as due to in-service exposure to asbestos, are REMANDED to the AOJ.


FINDINGS OF FACT

1. In July 2006, VA issued a rating decision denying entitlement to service connection for a skin disorder of the hands, also claimed as heat rash, and for a skin disorder of the feet, also claimed as blisters.   

2. Evidence submitted since the July 2006 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the Veteran's claims for entitlement to service connection for skin disorders of the hands and feet.

3. The Veteran does not have a current hearing loss disability in either ear.

4. The Veteran did not suffer a right wrist injury until after his discharge from the service and current residuals of that injury are unrelated to service.

5.Microscopic hematuria is not the result of an in-service sexually transmitted disease and is otherwise unrelated to service.

6. A current disability characterized by chest pain is not shown to be etiologically related to service.

7. Hypertension is not shown to be etiologically related to service, and was not compensably disabling within a year of the appellant's separation from active duty.

CONCLUSIONS OF LAW

1. The July 2006 rating decision denying entitlement to service connection for a skin disorder of the hands and feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. Evidence received since the July 2006 rating decision is new and material and the previously denied claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

4. Chronic residuals of a right wrist injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

5. Microscopic hematuria was not incurred in or aggravated by service and is unrelated to any in-service disease, injury or event.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

6. A current disability characterized by chest pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

7. Hypertension was not incurred in or aggravated by service, and hypertension may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In July 2006, VA issued a rating decision denying entitlement to service connection for a skin disorder of the hands, also claimed as heat rash, and a skin disorder of the feet, also claimed as blisters.  A copy of the decision was mailed to the address which, at that time, had been provided by the Veteran in his most recent prior correspondence to VA.  After he was notified of the decision, the Veteran did not file a notice of disagreement or submit new and material evidence within one year.  Accordingly, the rating decision denying entitlement to service connection for skin conditions of the hands and feet is final.  See 38 U.S.C.A. § 7105.  
 
In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Since July 2006, VA has received  medical records, including a July 2010 dermatology treatment note describing multiple dried blisters on the Veteran's hands and feet.  The Veteran also submitted a statement which indicates that he suffered from blistering of both his hands and feet from 1976 to the present.
 
The July 2006 rating decision includes a short list describing the evidence that was available when the Veteran's initial skin disorder claims were denied.  The list includes only two pieces of evidence: 1) service treatment records from June 1972 to September 1976; and 2) a copy of VA's April 2006 letter, advising the Veteran of VA's duty to assist him in obtaining certain evidence.  In other words, at the time the Veteran's claims were denied, there was no evidence that he had any current disability of his hands or feet.  With respect to the Veteran's hand claim, the denial only states that the claimed condition is not mentioned in the service treatment records.  As for the foot claim, the decision mentions a May 1975 complaint of a callus on the Veteran's right heel.  The decision also indicates that "bilateral foot condition, also claimed as blisters is not considered an actually disabling condition."  Nothing in the decision suggests that the AOJ made a finding, one way or the other, as to whether the Veteran had any current disability of his hands or feet.  Consequently, the most reasonable reading of the decision is that both claims were denied because the AOJ found that the evidence did satisfy the in-service disease or injury requirement.

The July 2010 dermatology note and the Veteran's statements are new evidence, in that they were unavailable to the AOJ when it denied the claims.  The evidence is material because it tends to establish that the Veteran does have a current skin disorder of his hands and feet.  For these reasons, the new evidence relates to "an unestablished fact necessary to establish the claim" and is not cumulative or redundant of the evidence available to the AOJ in July 2006.  
 
Accepting the credibility of the newly submitted evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, Justus, 3 Vet. App. at 513, the medical records showing current skin disorders of the hands and feet relate to "an unestablished fact necessary to establish the claim[s]" because, in July 2006, VA made no finding as to the existence of a current disability.  See 38 C.F.R. § 3.156(a).  

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  In July 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including notice of what part of the evidence should be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  In addition to his service treatment records, the AOJ acquired copies of the Veteran's post-service VA treatment records.  With respect to the VA Medical Center in Indianapolis, Indiana, the records obtained go back to 1977 - shortly after the Veteran's service discharge.  VA also obtained certain records of the Veteran's treatment by health care providers in private practice.  The Veteran also identified records of treatment for blisters on his hands and feet at Fort Benjamin Harrison, also in Indianapolis, between 1976 and 1995.  After attempting, unsuccessfully, to obtain these records, the AOJ gave appropriate notice to the Veteran and then made a formal finding that these records were unavailable. 

With respect to the Veteran's hearing loss, tinnitus, hematuria and asthma claims, the AOJ arranged for the Veteran to be examined by medical professionals.  The AOJ did not obtain a medical opinion or examination with respect to the Veteran's remaining claims.  VA has an obligation to obtain a medical opinion when the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

While the threshold for requiring a medical opinion is low, a hypertension examination is unnecessary because there is no competent evidence the Veteran has the claimed disorder.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (presence of a disability at the time of filing or during the pendency of a claim meets the "current" disability requirement).  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater; and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  For VA purposes, a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1) (2014).  The most recent blood pressure reading in his medical records, dated April 2010, records a systolic blood pressure of 103 mm and a diastolic blood pressure of 63.  The Veteran submitted a statement indicating that his blood pressure increases when he shovels snow or lifts heavy objects, but he provided no competent evidence showing that his blood pressure readings satisfy the regulatory criteria for hypertension.  As a layperson, the Veteran is competent to diagnose the cause of an injury with an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  He is not competent to diagnose hypertension.  

As for the claim of entitlement to service connection for residuals of a right wrist injury, an examination is not needed because there is no indication that this disorder may be associated with service.  His service treatment records do not mention any injuries to the Veteran's right wrist and his post-service records describe a right wrist fracture in May 1977 - approximately eight months after his discharge from active duty.  While he filed a claim for service connection for injury to his right wrist, none of the Veteran's many written statements to VA identify any specific in-service injury to his right wrist.  An April 2010 imaging study of the right wrist detected a "possible old injury of the distal radius without abnormality."  But there is no evidence whatsoever that the old injury is related to service, rather than to the Veteran's post-service wrist fracture.   

In November 2010, the Veteran had a telephone conversation with a VA employee to clarify the scope of his claims.  According to a report of this conversation, the Veteran wanted to file a separate claim for chest pain.  He has not submitted any statements attributing his chest pain to any particular disability or to any specific disease, injury or event in service.  The Veteran was treated for a chest rash in November 1973, and for chest congestion in November 1975.  A chest x-ray in March 1975 was within normal limits.  Post-service treatment notes mention chest pain only in February 1980.  A July 2010 dermatology note mentions a lesion on the Veteran's mid-chest.

As the Board will explain further in the REMAND section of this decision, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's various skin claims, including the recently reopened hand and foot claims, will be characterized more broadly as a claim for entitlement to service connection for a skin disorder and remanded for a skin examination.  To the extent the Veteran's complaints of chest pain relate to the lesions on his chest mentioned in the VA dermatology note, they will be addressed by the AOJ in the development required by the Board's remand instructions.  To the extent that the Veteran seeks service connection for a separate disability characterized by chest pains, there is no evidence that such a disability may be associated with the Veteran's service.  

For these reasons, the evidence does not trigger VA's duty to obtain a medical opinion with respect to the Veteran's hypertension, right wrist, and chest pain claims.  Because VA has satisfied its duties to notify and assist the Veteran, the Board will now consider the appeal on its merits.

Service Connection for Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active naval service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Although sensorineural hearing loss is a chronic disease for which service connection is presumed if it manifests within a year of service, 38 U.S.C.A. § 1112(a), 38 C.F.R. § 3.309(a), a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  

According to the results of the January 2012 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
20
LEFT
25
25
20
20
25

His Maryland CNC speech recognition scores were 100 percent in both ears

According to 38 C.F.R. § 3.385, the Veteran has a hearing loss disability for VA purposes only if at least one of the following applies: 1) the auditory threshold is 40 or greater in one of the frequencies between 500 and 4000, inclusive; or 2) the threshold is 26 or more in three of those frequencies; or 3) the score of Veteran's the Maryland CNC speech recognition test is "less than 94 percent."  

With respect to both of the Veteran's ears, none of these regulatory requirements are met.  The January 2012 examination results are the only evidence available on the issue of whether the Veteran has met the regulation's threshold for hearing loss disability at any time after he filed his hearing loss claim in June 2011.  Thus, there is no evidence of a hearing loss disability during the pendency of the claim, and the current disability element has not been met.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.   See 38 U.S.C.A. § 5107(b).


Service Connection for Hematuria

The Veteran filed a claim for a "burning sensation when urinating" and later sought compensation for an unspecified sexually transmitted disease.  Somewhat confusingly, the Veteran wrote: "I have problems with 'sexually transmitted diseases' today."  In the same statement, he indicated that he visited a clinic for tests and the results of the tests were negative for sexually transmitted diseases.  VA obtained the Veteran's records from the clinic he identified in his statement, which merely reflect that the appellant reported that he may have been exposed to syphilis.  The records do not mention the results of the test, but they pre-date the Veteran's March 2011 statement, in which he wrote that the test results were negative.  

In subsequent statements to VA, the Veteran complained of a burning sensation on urination and blood in his urine.  His service treatment records include many reports of painful or uncomfortable urination.  He was diagnosed with gonorrhea in service and treated.  His service treatment records also include a diagnosis of urethritis or "inflammation of the urethra."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 2008 (32d ed. 2012).   

To help decide whether a causal relationship exists between the Veteran's in-service symptoms and his current complaints, the AOJ arranged for a urinary tract examination by a nurse practitioner in January 2012.  The examiner diagnosed microscopic hematuria or blood in the urine.  See Id. at 834.  Although the examination report form asked her to diagnose all diseases of the bladder or urinary tract, hematuria was the only diagnosis.  After a urinalysis, reviewing the claims file, discussing the appellant's medical history, and examining the claimant the examiner opined that hematuria was not related to any in-service disease or injury.  The examiner offered the following explanation for her conclusion: "Although (the) [Veteran] had multiple occurrences of gonorrhea and subsequent treatment there was no medical evidence to support microscopic hematuria as a result of sexually transmitted disease.  The causes of micro hematuria found in the literature include bladder cancer and infection, kidney stones, enlargement of prostate and injury.  Therefore it is less likely than not that current microscopic hematuria is related to (sexually transmitted diseases) contracted in service."

Although the Veteran has phrased his claim in a variety of ways, e.g., burning urination, blood in urine and sexually transmitted disease, the Board will recharacterize the claim as one for hematuria, since that is the only currently diagnosed disorder of the urinary tract which has been established.  See Clemons, 23 Vet. App. at 5.  The Veteran's in-service treatment for urethritis and gonorrhea satisfies the in-service disease or injury requirement, and the examiner's hematuria diagnosis satisfies the current disability requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  Thus, the success of the Veteran's claim depends on whether a causal connection or nexus exists between hematuria and any in-service disease, injury or event.

There are no other medical opinions addressing the cause of the Veteran's hematuria.  The Board has reviewed the Veteran's own statements, which occasionally attribute his urinary tract symptoms to a sexually transmitted disease.  On this issue, however, the opinion of the January 2012 VA examiner is entitled to greater weight.  First, the examiner was aware of, and apparently reviewed the records related to, the Veteran's suspicion that he might have a sexually transmitted disease in December 2010.  Nevertheless, she did not diagnose any sexually transmitted disease and  concluded that hematuria was not caused by a sexually transmitted disease.  Secondly, while the Veteran is competent to report a burning sensation on urination, he is not competent to offer a medical opinion attributing those symptoms to a specific sexually transmitted disease.  Even if the Veteran were competent to offer such an opinion, such an opinion would be undermined by its mistaken factual premise: he claims hematuria is related to a sexually transmitted disease, but there is no evidence that he currently has a sexually transmitted disease and no competent evidence that a disease causes his current microcytic hematuria.    

The medical opinion with respect to the cause of the Veteran's hematuria was based on an accurate review of the Veteran's medical history and examination of the appellant.  Moreover, the examiner offered a reasonable explanation for her opinion by identifying potential alternative causes of hematuria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (holding that a medical examination is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one'" (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991))).

While there is ample evidence that the Veteran has a current disability and that he experienced diseases of the urinary tract during service, the preponderance of the evidence favors the conclusion that there is no causal nexus between hematuria and any in-service disease or injury.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Service Connection for Hypertension

With respect to certain conditions designated chronic diseases, such as hypertension, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For claimants who served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and for whom hypertension becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Again, VA regulations define a specific threshold for hypertension: diastolic blood pressure that is predominantly 90 mm or greater or systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104.  There is no evidence that this Veteran has ever experienced hypertension as defined in the regulation.

At the time of his June 1972 entrance examination, the Veteran's blood pressure was 122/74.  At the time of his August 1976 discharge examination, his systolic blood pressure was 120/72.  Similarly, the available evidence indicates that the Veteran's blood pressure remained normal during the year after the Veteran's discharge from active duty.  

The AOJ obtained some of the Veteran's VA treatment records from the late 1970s, which include an undated blood pressure plotting chart.  According to this chart, the Veteran's systolic blood pressure fluctuated between 110 and 130, while his diastolic blood pressure fluctuated between 60 and 80.  In December 1978, his blood pressure was 120/65.  According to a February 1980 treatment record, his blood pressure was 104/60.  Again, the most recent measurement, from April 2010, indicated systolic blood pressure of 103/63.  In short, there is no evidence that the Veteran has ever met the regulatory criteria for hypertension.
  
The Veteran has not submitted any evidence indicating either a medical diagnosis of hypertension or blood pressure readings within VA's regulatory criteria for hypertension.  He has submitted only a June 2011 statement indicating that, although he does not take blood pressure medication, his blood pressure fluctuates when he shovels snow or lifts heavy objects.  While this statement to be credible, it has not probative value as it fails to establish that the increase in the Veteran's blood pressure during strenuous activity reaches the criteria for hypertension established by the regulation.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence indicates that the Veteran has never suffered from hypertension, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.  

Service Connection for Right Wrist Injury Residuals

In explaining the reasons why a medical opinion was not needed on the etiology of the Veteran's right wrist injury, the Board has substantially explained why the claim for entitlement to service connection for residuals of an injury to the right wrist must be denied.  Succinctly stated, the radiology report diagnosing an old injury to the Veteran's right distal radius satisfies the current disability requirement.  See Fagan, 573 F.3d at 1286.  But there is no evidence that the Veteran suffered a right wrist injury during his active duty service - his service treatment records do not mention such an injury; nor does the Veteran allege that such an injury occurred in any of his written statements to VA.  Moreover, according to the report of the Veteran's August 1976 separation examination, his upper extremities were normal shortly before he was discharged from active duty.

With respect to this claim, the most significant evidence is part of the post-service treatment records, particular the records describing medical treatment for a fracture of the Veteran's right wrist in May 1977, i.e., about nine months post service.  In the absence of evidence of any alternative cause, the Board finds, based on common knowledge and ordinary experience that the claimed injury to the Veteran's right wrist, and any chronic residuals thereof, occurred after service and is therefore unrelated to service.  Since the preponderance of the evidence is against the claim, see 38 U.S.C.A. § 5107(b), the benefit of the doubt doctrine does not apply.

Service Connection for a Disorder Characterized by Chest Pain

The Veteran has also appealed the denial of his claim for service connection for chest pain.  Although he has complained of chest pains in his written statements to VA, he has not attributed current chest pains to any particular disease, injury or event in service.  His service treatment records mention chest congestion in November 1975 and a chest rash in November 1973.  In November 1975, the Veteran had a normal chest x-ray and, at the time of his August 1976 separation examination, his chest was normal.

As explained in its analysis of whether a medical opinion is needed to resolve this claim, the Veteran's post-service dermatology records describe chest lesions.  If this condition is related to service, that will be established on remand when the AOJ develops and decides the Veteran's claim for entitlement to service connection for a skin disorder, as recharacterized by the Board.  See Clemons, 23 Vet. App. at 5.

While the Veteran is competent to report current chest pains, see Jandreau, 492 F.3d at 1377 n. 4, his claim of entitlement to service connection for a disability characterized by chest pain cannot succeed without evidence that his current chest pains are related to some disease, injury or event in service.  See Fagan, 573 F.3d at 1286.  There is no medical evidence indicating that the Veteran's current chest pains began during his active duty service or are otherwise related to service.  Similarly, there are no lay statements from the Veteran or from any other witness explaining the connection, if any, between his current chest pains and service.  

With respect to the claim for a disorder characterized by chest pains, the Veteran has failed to satisfy the in-service disease or injury requirement and the nexus requirement.  Since the preponderance of the evidence is against the claim, see 38 U.S.C.A. § 5107(b), the benefit of the doubt doctrine does not apply.


ORDER

New and material evidence has been submitted to reopen claims of for entitlement to service connection for a skin disorder of the hands and feet.
.
Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hematuria is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of an injury to the right wrist is denied.

Entitlement to service connection for a disorder characterized by chest pain is denied.


REMAND

The Veteran filed a claim for service connection for PTSD.  He attributes his claimed condition to an event which occurred when he was serving aboard the destroyer USS George K. MacKenzie (DD-836) in August "1973 or 1974" between Singapore and Da Nang, Vietnam.  According to the Veteran, a fellow sailor was washed overboard by a wave.  In a statement dated April 2011, the Veteran wrote: "It's like he was washed off and never heard from again."  In his notice of disagreement, the Veteran wrote that "I don't know if he was retrieved or not, that too sticks with me."  But on an earlier, undated, document entitled "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)" the Veteran wrote, "It took a couple of hour[s] to recover him . . ." indicating that the man was rescued.  In any event, the Veteran claims to have nightmares about his ship sinking

To assist the Veteran in developing his claim, the AOJ asked the Joint Service Records Research Center (JSRRC) to obtain a command history of the USS George K. MacKenzie for 1974 and to review the ship's deck logs for August 1974.  The JSRRC responded, indicating that the command history and deck logs did not report any person being washed overboard.  

The Veteran also submitted a disability benefits questionnaire from a psychologist in private practice.  She diagnosed the Veteran with a severe major depressive disorder, with psychotic features.  According to the psychologist, the Veteran "suffers from Major Depressive Disorder more likely than not caused by his time in service."  The psychologist's written report includes considerable information on the severity of the Veteran's current symptoms.  To support her conclusion that the current disorder is related to service, however, she relies largely on statistical papers demonstrating a correlation between depression and military service in general.  While the psychologist opined that the current disorder was caused by "his time in service", she did not indicate whether she believed the current disorder was caused by the alleged unverified August 1974 incident or by some other specific event in service.

The Board has received numerous written statements from friends and relatives of the Veteran, including some who indicated knowing him before service.  According to these statements, before service the Veteran was a happy, outgoing, friendly person.  After his service discharge the witnesses described a solitary, mean, repressed, non-communicative, and paranoid individual.  The Veteran's post-service medical treatment records indicate a diagnosis of dysthymia.  

While the Veteran's claim was initially characterized as one of entitlement to service connection for posttraumatic stress disorder, the evidence suggests that he has other psychiatric disorders.  The issue has therefore been broadened to include entitlement to service connection for any acquired psychiatric disorder, to include PTSD. See Clemons, 23 Vet. App. at 9.  

Having failed to verify the Veteran's claimed in-service stressor, the AOJ denied the Veteran's PTSD claim without seeking a VA medical opinion.  Such an opinion is necessary when the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon, 20 Vet. App. at 83.  The diagnoses of dysthymia and major depressive disorder satisfy the first of these requirements.  The second requirement - an indication that the current disorder "may be associated" with service - "establishes 'a low threshold.'"  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006) (quoting McLendon, 20 Vet. App. at 83).  While the written statements of the witnesses and the report of the Veteran's private psychologist may not be enough to link the appellant's current disorder to any specific event in service, they are enough to establish that current symptoms "may be associated" with service.  Thus, the Board will remand the claim for an acquired psychiatric disorder to obtain a psychiatric examination. 

For similar reasons, the Board will remand the claim of entitlement to service connection for a skin disorder, to include the recently reopened foot and hands claims and the claim characterized by the AOJ as a separate claim for hives.  Because the Veteran's June 2011 written statement attributed hives to service without specifying when he started experiencing hives or what part of his body is afflicted, the Board is confident that recharacterizing this claim, together with his other skin complaints, as a broad claim for entitlement to service connection for a skin disorder will maximize the probability of a favorable result.  

The post-service dermatology treatment notes establish the existence of a current skin disorder.  In addition to the chest lesions described above, the dermatologist's notes indicate multiple dried blisters of the hands and feet.  The Veteran's service treatment records mention rashes on his groin, chest, and face.  The Veteran is competent to identify blisters on his hands and feet, and he has submitted numerous written statements claiming that he has experienced similar blisters on his hands and feet since service.  Taken together, this evidence triggers the requirement to obtain a medical opinion on the nature and etiology of the Veteran's claimed skin disorder before deciding the claim.

The AOJ did obtain a medical opinion with respect to the Veteran's asthma claim.  The January 2012 VA examiner concluded that it was less likely than not that the Veteran's asthma was related to in-service exposure to asbestos.  The examiner found that it was more likely that the Veteran's current asthma was "a continuation of childhood asthma."  

In its written request to the January 2012 VA examiner, the AOJ instructed the examiner that a history of childhood asthma "was noted at entrance with no complaints of or treatment noted in service."  Unfortunately, both this instruction and, therefore, the reasoning of the examiner's opinion, are in conflict with the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  

The law provides that except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111 (2014).  In this case, the indications of pre-existing asthma appear in the Veteran's self-reported medical history, not in the examining physician's clinical evaluation report.  A medical history, even if "recorded at the time of examination does not constitute a notation of such conditions" for the purposes of the presumption of soundness.  38 C.F.R. § 3.304(b)(1) (2014).  

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The Veteran's asthma claim must be remanded to obtain a new medical opinion addressing whether asthma pre-existed service and, if it did, whether there is strong, unequivocal evidence establishing that the disorder was not aggravated by service.

Finally, an addendum opinion is needed with respect to the etiology of the Veteran's tinnitus.  In January 2012, the VA audiologist who conducted auditory threshold tests also addressed the Veteran's claimed tinnitus.  The examiner diagnosed tinnitus and indicated that the Veteran told her that he began hearing ringing in his ears "a few years ago . . . ."  The Veteran repudiated this version of events in his notice of disagreement: "I have never told anyone that the ringing started in 2008, which was stated in a letter that I received . . . When I was questioned about the ringing and when it started, I stated, 'A very long time ago.'"  

In her report, the examining audiologist indicated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The reason given was that the Veteran "has normal hearing in both ears.  Veteran has other contributing factors to tinnitus such as occupational noise exposure.  He reported the onset as a few years ago and not related to military service."  

On remand, the AOJ should obtain an addendum opinion from the January 2012 audiologist which further explains why the requested opinion cannot be rendered without resorting to speculation.  Specifically, an adequate medical opinion must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

Accordingly, the case is REMANDED for the following action:

1. Schedule an examination of the Veteran with an appropriate medical professional to assess the current nature and etiology of any diagnosed skin disorder.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files.  The examiner must then opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any diagnosed skin disorder began in service or is otherwise related to service.  The examiner must specifically discuss the lay statements of the Veteran indicating that he has suffered blisters on his hands and feet since being discharged from the service.  The examiner should also specifically comment on the service treatment records indicating a rash on the Veteran's face and chest.   A complete rationale for any opinions expressed should be provided.

2.  Schedule an examination of the Veteran with an appropriate medical professional to assess the current nature and etiology of any diagnosed acquired psychiatric disorder.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files.  The examiner must then opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any diagnosed acquired psychiatric disorder began in service or is otherwise related to service.  The examiner must specifically comment on the written statements of the Veteran's friends and relatives, indicating that they noticed a significant change in his mood and personality after his service discharge.  The examiner should also address the June 2014 disability benefits questionnaire and written report of the Veteran's private psychologist, including her opinion that the appellant has major depressive disorder and that the disorder is related to service.  A complete rationale must be provided for any opinion offered. 

3. Obtain an addendum opinion from the audiologist who conducted the January 2012 VA hearing examination addressing the etiology of any diagnosed tinnitus.  Specifically, the examiner should explain why she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without speculating.  The examiner should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could provide the requested opinion given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

If the January 2012 VA examining audiologist is not available for any reason, the AOJ should obtain a new opinion on the etiology of the Veteran's tinnitus from an equally qualified examiner.  If the substitute audiologist cannot provide the requested opinion without a new examination, such an examination should be scheduled.

4. Obtain an addendum opinion from the nurse practitioner who provided the January 2012 report on the Veteran's asthma.  The examiner must address: (a) Could reasonable minds NOT differ as to whether the Veteran's asthma preexisted service?  (b) If so, is there clear and unmistakable evidence that any preexisting asthma did not undergo an increase in the severity of the underlying disability during the Veteran's service? That is, could reasonable minds NOT differ as to whether the appellant's preexisting asthma did not increase in severity in service? c) If there was an increase in the severity of the Veteran's asthma during service, then is there clear and unmistakable evidence that the increase was due to the natural progression of the disability?  If the examiner cannot provide the requested opinion without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. The Veteran is notified that it is his responsibility to report for all examinations and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for all of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7.  Thereafter, the AOJ must readjudicate the claims.  If any benefit sought on appeal is denied, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


